DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection includes a new combination of arts to teach the amendments and arguments.
	Regarding to double patent rejection: applicant has filed terminal disclaimer for patent No. 10, 997, 511, Patent No. 10,535,009 and application No. 17/221,217, therefore double patent rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being obvious over  Matsumoto et al. (US 2007/0198252 A1) in view of Frazer et al. (US 2014/0222506 A1).


Matsumoto teaches a system comprising: a processing device (fig. 1, item 11 control unit, also see ¶ 9 CPUs); and a memory device (fig. 1, item 12, also see ¶ 46-47) in which instructions executable by the processing device are stored for causing the processing device to: 
determine, using a neural network (see ¶ 60, “In carrying out the response surface calculation, the multiple regression analysis, neural network, etc. may be employed.”), a risk indicator for a target entity from predictor variables associated with the target entity (see figure 7 and ¶ 71, the statistical information calculation unit 31 [i.e. risk indicator] generates principal component analysis data from groups of predictor variable values [i.e. predictor variables] and response variable values [target entity], and sends thus generated principal component analysis data to the control unit 11 as statistical information, also see figure 2, item SI2 and ¶48...receive predictor variables and sample predictor variable values, also see figure 3...example predictor variables: longitudinal, transversal, and height; fig. 8... example predictor variables for input nodes/layer of neural network: longitudinal, transversal, and height), wherein the risk indicator indicates a level of risk associated with an entity (see figure 7 and ¶ 71, the statistical information calculation unit 31 generates principal component analysis data from groups of predictor variable values and response variable values, and sends thus generated principal component analysis data to the control unit 11 as statistical information, [which as showing in fig. 7 a change of levels in risk], also see figure 8 and ¶ 2, The predictor variables are variables being subjects for design such as longitudinal, ), 
wherein a … relationship exists between each common factor among common factors of the predictor variables and the risk indicator as determined by the neural network (see ¶ 7, response surface [i.e. common factors] represents the relationship between predictor variables and response variables, also see ¶ 71, statistical information calculation unit 31 generates neural network data from groups of predictor variable values and corresponding response variable values, also see ¶76...intensity of relationship between predictor variable and response variable can be shown, also ¶ 59-65) 
wherein each common factor is a single variable indicating a respective relationship among a respective subset of the predictor variables (see ¶ 7, response surface [i.e. common factors] represents the relationship between predictor variables and response variables, also see ¶ 71, statistical information calculation unit 31 generates neural network data from groups of predictor variable values and corresponding response variable values, also see ¶76...intensity of relationship between predictor variable and response variable can be shown, also ¶ 59-65); and
and output, explanatory data generated using the neural network, the explanatory data indicating relationships between (i) changes in the risk indicator (see ¶ ) and (ii) changes in at least some of the common factors (see figure 6-7, showing how the changes in the response and principle component, also see ¶ 76, “In FIG. 6, as predictor variables, longitudinal, transversal, and height dimensions are shown, while as response variables, stresses are shown. Employing this display ).
	Matsumoto do not explicitly teach monotonic relationship exists. Frazer et al. teaches monotonic relationship exists (see ¶ 331, “The standard market basket analysis technique monotonic property also applies to a class of bundleness functions”, also see, 
    PNG
    media_image1.png
    229
    500
    media_image1.png
    Greyscale
)
	Both Matsumoto and Frazer pertain to the problem of analyzing groups of data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Matsumoto and Frazer to use the process of Monotonicity relationship between each common factor among common factors of the predictor variables and the risk indicator. The motivation for doing so would be to show and add an exclusively increasing relationship of data “techniques for 

Regarding newly added claim 21. 
Matsumoto and Frazer teaches the system of claim 1, 
Matsumoto further teaches wherein the neural network is trained by a training process comprising: determining common factors by performing a factor analysis on predictor variables in a training dataset (see fig. 8 stress, also see ¶ 49, “the response variables are stresses, and eight response variable values of the analysis result, which are calculated using an analysis program for the respective groups of predictor variable values shown in FIG. 3, are shown” ); 
and adjusting the neural network so that the … relationship exists between each of the common factors and a risk indicator as determined by the neural network based on the predictor variables in the training dataset (see fig. 2 and ¶58... process is iterated until end condition S51 is met; fig. 2, item S23 and ¶ 67.. .optimization calculation unit 22 calculates groups of predictor variable values under which response variables values are optimum in response surface by steepest descent method, also see ¶ 7...response surface represents the relationship between predictor variables and response variables, also see ¶ 71, statistical information calculation unit 31 generates neural network data from groups of predictor variable values and corresponding response variable values).
monotonic relationship exists (see ¶ 331, “The standard market basket analysis technique monotonic property also applies to a class of bundleness functions”, also see, 
    PNG
    media_image1.png
    229
    500
    media_image1.png
    Greyscale
).

The motivation utilized in the combination of claim 1, super, applies equally as well to claim 21.

Regarding claim 2. 
Matsumoto and Frazer teaches the system of claim 21, 
Matsumoto further teaches training process further comprises: determining specific factors by performing a factor analysis on the predictor variables in the training dataset, wherein each specific factor includes unique information associated with a respective predictor variable, wherein the unique information is not included in common factors corresponding to the respective predictor variable (see ¶ 70, “the optimization calculation unit 22 executes both the optimization and modeling such that the specified ratio of optimization and modeling is fulfilled, and ); 
adjust the neural network so that a respective variance inflation factor for each specific factor is within a specific factor threshold (see fig. 2 and ¶ 58... process is iterated until end condition S51 is met; fig. 2, item S23 and ¶ 67, optimization calculation unit 22 calculates groups of predictor variable values under which response variables values are optimum in response surface by steepest descent method). 

Regarding claim 8. 
Matsumoto and Frazer teaches the system of claim 21, 
Matsumoto further teaches wherein the training process further comprises adjusting at least  one of: a number of factors used in the factor analysis on the predictor variables in the training dataset, a rotation of the factors used in the factor analysis, a number of nodes in a hidden layer of the neural network, a connection in the neural network, the predictor variables, or a number of layers in the neural network (see ¶ 76, “FIG. 8 shows a view indicative of one example of display images based on neural network data according to the present invention.  In FIG. 8, as input nodes, longitudinal, transversal, and height dimensions being predictor variables are shown, and two intermediate nodes are shown, and, as an output node, a stress being a response variable is shown.” Corresponds number of nodes in hidden layer of the neural network).

Regarding claim 9.
, 
Matsumoto further teaches wherein the training process further comprises identifying the predictor variables in the training dataset by performing operations comprising: identifying a set of candidate predictor variables (see ¶ 48...receive predictor variables and sample predictor variable values, also see figure 3...example predictor variables: longitudinal, transversal, and height); 
identifying, for each of the candidate predictor variables, a respective bivariate relationship between the candidate predictor variable and an outcome (see ¶ 7...response surface represents the relationship between predictor variables and response variables, also see ¶ 71, statistical information calculation unit 31 generates neural network data from groups of predictor variable values and corresponding response variable values); 
and transforming, based on the identified bivariate relationships, the set of candidate predictor variables into the predictor variables (see ¶ 49, “the response variables are stresses, and eight response variable values of the analysis result, which are calculated using an analysis program for the respective groups of predictor variable values shown in FIG. 3, are shown”).

Claim 10 recites a method to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here.
Claim 11 recites a method to perform the system recited in claim 2. Therefore the rejection of claim 2 above applies equally here.

Claim 18 recites a method to perform the system recited in claim 9. Therefore the rejection of claim 9 above applies equally here.
Claim 19 recites a non-transitory computer-readable medium having program code to perform the system recited in claim 1. Therefore the rejection of claim 1 above applies equally here. 
Claim 22 recites a method to perform the system recited in claim 21. Therefore the rejection of claim 21 above applies equally here.
Claim 23 recites a non-transitory computer-readable medium having program code to perform the system recited in claim 21. Therefore the rejection of claim 21 above applies equally here.

Allowable Subject Matter
Claims 3-6, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129